Citation Nr: 0837984	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable initial rating for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to March 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection and assigned 
a noncompensable rating.

Statements made by the veteran during the VA examination in 
February 2008 have raised a claim for service connection for 
a left inguinal hernia.  That claim is referred to the RO for 
initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his February 2008 VA examination, the veteran reported 
that he had a left inguinal hernia repaired in 2004 or 2005 
at Kelsey Seybold Clinic.  At his September 2005 VA 
examination, he reported that he had a left inguinal hernia 
repair in 2003 at St. Luke's.  Although the left hernia is 
not service-connected, these records may still contain 
information relevant to rating the right inguinal hernia.  As 
such, they should be obtained.

Also at the February 2008 VA examination, the veteran 
reported that he had missed four weeks of work in the last 
year due to nausea from the hernia.  As a result of this 
statement, his attorney requested extraschedular 
consideration.  The veteran should be requested to submit 
evidence to substantiate a claim for extraschedular 
consideration, in particular he should be asked to provide 
evidence supporting his contention that he has missed four 
weeks of work due to nausea from the service-connected right 
inguinal hernia.



Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
veteran requesting that he submit 
evidence required to substantiate a 
claim for an extraschedular rating.  In 
particular, the notice should ask the 
veteran to provide evidence that he 
missed four weeks of work due to nausea 
from the service-connected right 
inguinal hernia.

2.  Obtain the veteran's records from 
the Kelsey Seybold Clinic.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.

3.  Obtain the veteran's records from 
St. Luke's.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


